Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
It is well known to deposit layers onto a plurality of substrates by vapor deposition in which a cleaning gas is utilized as noted in Zhu et al. (2015/0348773) and Burrows et al. (2009/0098276).  In addition, the cleaning/etching gases may be introduced onto a plurality of substrates using nozzles as noted in Tam et al. (2009/0095221).
With respect to above and below a substrate, it is well known to spray an etchant above or below a substrate as noted in JP 2016-222488.  In addition, it is well known to irradiate a cleaning gas using gas cluster nozzles above and below a wafer W as noted in JP 2012-216636.  Additionally, it is well known to introduce a cleaning as above and below a silicon wafer substrate to remove native oxide removal as noted in Fei et al. (2002/0185053) and Ries et al. (2001/0037761).
	With respect to temperature, it is well known that the distance between the nozzle and the substrate affects temperature as noted in Nagashima et al. (2010/0029065).  Specifically, it is well known to control temperature by adjusting the nozzle to substrate distance as noted in Gayden (2018/0277849).
	However, the prior art references fails to teach or suggest depositing a cumulative layer followed by a partial cleaning process and a subsequent deposition process and then removing the cumulative layer completely by a full cleaning process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        09/14/2021